MEMORANDUM **
Thien An Vo appeals pro se the district court’s judgment dismissing for lack of subject matter jurisdiction her action for breach of trust against Ann Barry, the successor trustee of the To Thi Dien trust, of which Vo is a beneficiary. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Luong v. Circuit City Stores, Inc., 368 F.3d 1109, 1111 n. 2 (9th Cir.2004), and we affirm.
The district court properly dismissed Vo’s action for lack of subject matter jurisdiction because Vo failed to present any evidence that the assets of GGS Publications, or her emotional injury resulting from her dealings with Barry, reached the required $75,000 in damages. See 28 U.S.C. § 1332 (setting a $75,000 amount in controversy threshold for diversity jurisdiction); McCauley v. Ford Motor Co., 264 F.3d 952, 957 (9th Cir.2001) (the party asserting diversity jurisdiction bears the burden of establishing by a preponderance of the evidence that the amount in controversy exceeds $75,000).
Vo’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.